Case:19-12400-JGR Doc#:379-1 Filed:04/07/21   Entered:04/07/21 15:49:18 Page1 of 6




                        Exhibit 1
Case:19-12400-JGR Doc#:379-1 Filed:04/07/21             Entered:04/07/21 15:49:18 Page2 of 6




                             SETTLEMENT AGREEMENT
        THIS SETTLEMENT AGREEMENT (the “Agreement”) is made and entered into by
 and between SKYFUEL, INC., ("SKYFUEL"), on the one hand, and KELLY BENINGA, an
 individual ("MR. BENINGA"), on the other hand (collectively, the “Parties”).

                                     W I T N E S S E T H:

        WHEREAS, on March 29, 2019, an involuntary petition for relief was filed against
 SkyFuel under chapter 11 of Title 11 of the United States Code ("the Bankruptcy code"). See
 United States Bankruptcy Court for the District of Colorado, Case No. 19-12400 JGR; ECF No.
 1;

        WHEREAS, on December 9, 2020, Mr. Beninga, former CEO, and thereafter a
 consultant, of SkyFuel, filed an Application for Allowance of Administrative Expenses (the
 "Application"), in the amount of $13,374.51 (see ECF No. 277);

        WHEREAS, on December 10, 2020, Mr. Beninga filed a Motion for Leave to File a
 Late-Filed Proof of Claim (the "Leave Motion"), in the amount of $153,862.98 (see ECF No.
 279);

        WHEREAS, SkyFuel objected to both the Application and the Leave Motion (see ECF
 Nos. 285, 290) and the Official Committee of Unsecured Creditors (the "Committee") also
 objected to both the Application and the Leave Motion (see ECF Nos. 288-89);

        WHEREAS, a preliminary hearing on the Application and Leave Motion took place on
 January 14, 2021 (see ECF No. 281) and as a result of January 14, 2021 hearing, an evidentiary
 hearing was scheduled for March 17, 2021 (see ECF No. 300), and thereafter, the Parties
 engaged in productive settlement discussions; and

         WHEREAS, the Parties do now desire and hereby resolve to fully, completely, and
 finally settle any and all asserted and unasserted disputes, differences, claims, charges, suits,
 causes of action, allegations, and issues that do or may exist between them, as to all issues
 related to the Application and Leave Motion or otherwise related to the Bankruptcy, through the
 Effective Date (defined below) of this Agreement;

        NOW THEREFORE, in consideration of the covenants herein contained, which each of
 the Parties hereto hereby acknowledges constitute good, valuable, and sufficient consideration,
 the Parties, intending to be legally bound, do hereby agree to a settlement pursuant to the
 following terms and conditions:

        1.      Recitations: The above recitals are true and correct and are incorporated herein
 as material parts of this Agreement.


                                                1
 57475919;1
Case:19-12400-JGR Doc#:379-1 Filed:04/07/21                Entered:04/07/21 15:49:18 Page3 of 6




         2.       Effective Date: The Parties agree that the Effective Date of this Agreement is the
 last date set forth on the signature page.

         3.      Releases: Upon entry of a final and non-appealable order approving this
 Agreement, Mr. Beninga, his successors, heirs, assigns and agents, hereby release SkyFuel, its
 officers, directors, shareholders, affiliates, and counsel of and from any and all claims, actions or
 causes of action, whether known or unknown, whether asserted or unasserted by Mr. Beninga in
 the Application and the Leave Motion, existing as of this date and in any way related to the
 Debtor, the Debtor's business or the Debtor's bankruptcy case. SkyFuel, its officers, directors,
 shareholders, affiliates, and counsel also hereby release Mr. Beninga, his successors, heirs,
 assigns, and agents from any claims, actions, or causes of action, whether known or unknown,
 whether asserted or unasserted by SkyFuel in its objections to the Application and the Leave
 Motion, existing as of this date and arising under chapter 5, title 11 of the United States Code.

        4.       Consideration: In settlement and exchange for a full and complete release from
 Mr. Beninga as set forth in Paragraph 3, SkyFuel stipulates that Mr. Beninga shall have a total
 allowed unsecured claim in the amount of $69,827.55 (the “Consideration”). Pursuant to the
 release granted above, this shall be the only claim that Mr. Beninga shall have against the
 Debtor's estate.

         5.     No Admission Of Liability Or Wrongdoing: This settlement and Agreement are
 not intended to be, nor shall they be, deemed evidence or an admission of either liability or
 wrongdoing by the Parties. Instead, this settlement and this Agreement are a compromise of
 disputed claims and have been entered into by the Parties solely for the purpose of avoiding the
 costs and inconvenience of further litigation.

         6.     Entire Agreement: This Agreement sets forth the entire agreement between the
 Parties, and fully supersedes any and all prior agreements or understandings, both written and
 oral, between the Parties pertaining to the subject matter hereof. The Parties are not relying on
 any representation or promise not set forth herein in executing this Agreement, regardless of
 knowledge or intent at the time any such representation or promise was made. Except as to
 representations expressly made in this Agreement, if after execution of this Agreement any fact
 is found to be other than, or different from, the facts now believed by the Parties to be true, the
 Parties expressly accept the risk of such possible difference in fact and agree that this Agreement
 shall be and remain effective notwithstanding such difference in fact.

         7.      Construction Of Agreement: The terms of this Agreement are contractual and
 not mere recitals and no other contract, promise, or inducement has been made by any party
 other than as set forth herein. This Agreement is the sole agreement of the Parties, on the matters
 set forth herein, all other prior written or oral agreements being expressly merged herein as the
 Parties’ final expression of their agreement. In the event of conflict between this Agreement and
 any alleged oral agreement, this Agreement shall control. Counsel for each of the Parties has had


                                                  2
 57475919;1
Case:19-12400-JGR Doc#:379-1 Filed:04/07/21               Entered:04/07/21 15:49:18 Page4 of 6




 an active role in the drafting of the provisions of this Agreement such that they shall not be
 construed more strictly against any Party as the drafter.

         8.     Agreement Voluntarily Executed: Each Party states and acknowledges that he or
 it has entered into this Agreement of his, her or its own free will, and this Agreement is the
 product of arms’ length negotiations between sophisticated parties of equal bargaining power,
 that he, she, or it has had the opportunity to consult an attorney or other advisor prior to
 executing this Agreement, and that he, he or it fully understands and agrees with all of the terms
 of this Agreement. Each of the Parties acknowledges he/she/it has had a sufficient amount of
 time to consider this Agreement, in accordance with all federal and state laws, and to freely
 consult counsel of its choosing prior to executing this Agreement.

         9.      Modification: No change, modification, or waiver of any provision of this
 Agreement or any exhibit hereto shall be valid or binding unless it is in writing and signed by all
 Parties to this Agreement.

         10.    Agreement Is Binding: Upon approval by the Bankruptcy Court, this Agreement
 shall be binding upon all Parties and their respective successors, heirs, assigns, representatives,
 agents, attorneys, and accountants.

        11.     No Further Consideration: The Parties acknowledge and agree that no
 consideration, other than as set forth in this Agreement, has been or will be furnished.

         12.    Governing Law and Jurisdiction: This Agreement shall be deemed to be made,
 executed and entered into in the State of Colorado, and shall in all respects be interpreted,
 enforced and governed under the laws of the State of Colorado, without giving effect to any
 conflict of laws principles. The Parties expressly consent to the exclusive jurisdiction and
 exclusive venue of any Court of competent jurisdiction in Colorado, and all Parties waive any
 defense of lack of personal jurisdiction in Colorado. The Parties hereto agree that, in any suit,
 action, or proceeding based in tort or in contract brought by any of the Parties hereto in
 connection with any matters whatsoever arising out of, under or in connection with the terms of
 this Agreement, each of the Parties hereto shall and do hereby waive trial by jury to the fullest
 extent permitted by law.

         13.    Selective Enforcement: The Parties agree that the failure of a Party to enforce or
 exercise any right, condition, term or provision of this Agreement shall not be construed as or
 deemed to be a waiver or relinquishment thereof, and the same shall continue in full force and
 effect.

        14.     Waiver: The waiver by any Party hereto of any provision of this Agreement shall
 not operate or be construed as a waiver of any subsequent breach by any Party, nor shall any
 waiver operate or be construed as a rescission of this Agreement.



                                                 3
 57475919;1
Case:19-12400-JGR Doc#:379-1 Filed:04/07/21   Entered:04/07/21 15:49:18 Page5 of 6
Case:19-12400-JGR Doc#:379-1 Filed:04/07/21   Entered:04/07/21 15:49:18 Page6 of 6
